Citation Nr: 1141995	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-22 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for prior to May 1, 2007, for peripheral neuropathy of the right upper extremity.

2.  Entitlement to a rating in excess of 20 percent prior to May 1, 2007, for peripheral neuropathy of the left upper extremity.

3.  Entitlement to a compensable rating for peripheral neuropathy of the right upper extremity, since May 1, 2007.

4.  Entitlement to a compensable rating for peripheral neuropathy of the left upper extremity, since May 1, 2007.

5.  Whether a February 2007 reduction from 20 percent to 0 percent for peripheral neuropathy of the right upper extremity was proper.

6.  Whether a February 2007 reduction from 20 percent to 0 percent for peripheral neuropathy of the left upper extremity was proper.

7.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to August 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In September 2009, this matter was remanded by the Board for further development.

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at the RO.  A transcript is associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for fibromyalgia and an increased rating for peripheral neuropathy of the upper extremities since May 1, 2007, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 1, 2007, the Veteran's peripheral neuropathy of the right upper extremity was manifested by no more than mild incomplete paralysis of the musculospiral nerve.

2.  Prior to May 1, 2007, the Veteran's peripheral neuropathy of the left upper extremity was manifested by no more than mild incomplete paralysis of the musculospiral nerve.


CONCLUSIONS OF LAW

1.  Prior to May 1, 2007, the criteria for a rating higher than 20 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code (DC) 8514 (2010).

2.  Prior to May 1, 2007, the criteria for a rating higher than 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, DC 8514 (2010).

3.  The reduction of the rating for the Veteran's peripheral neuropathy of the upper extremities, from 20 percent to 0 percent disabling, effective May 1, 2007, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.10, 4.124a, DC 8514 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated October 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2008 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran was afforded VA examinations in January 2005 and September 2006 with respect to her increased rating claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.10 (2010). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Prior to May 1, 2007

For the period under consideration, the Veteran's peripheral neuropathy of the right and left upper extremity have each been rated as 20 percent disabling, pursuant to Diagnostic Code 8514.  38 C.F.R. § 4.124a (2010).  While the record indicates that the Veteran was diagnosed with ulnar neuropathy of the right elbow in April 2007, DC 8516 (ulnar neuropathy) cannot serve as a basis for an increased rating because the evidence does not indicate that the Veteran's ulnar neuropathy has been manifested by more than moderate incomplete paralysis of the ulnar nerve which would warrant a disability rating of 20 percent for the major arm.  Accordingly, DC 8516 is not applicable.  38 C.F.R. § 4.124a, Diagnostic Codes 8516 (2010).

Diagnostic Code 8514 provides the rating criteria for paralysis of the musculospiral nerve (radial nerve), and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the that nerve, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, is indicated when there is drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  Disability ratings of 20 percent, 30 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, for the major arm, and as 20, 20, and 40, for the minor arm.  38 C.F.R. § 4.124a, DC 8514.

The Veteran was afforded a VA examination in January 2005 at which time she reported that she had been diagnosed with peripheral neuropathy in her arms.  She had tingling and numbness and weakness of the upper extremities and complained of intermittent flare-ups.  She had not received any treatment her disability which had not caused any functional impairment or loss of time at work.

On neurological examination, examination of the peripheral nerves was normal.  Upper extremity motor and sensory function was also normal.  Biceps and triceps jerk was 2+.  The Veteran was diagnosed with early neuropathy on account of her symptoms without evidence on clinical examination.

Private treatment records dated in May 2006 indicate that on examination, peripheral pulses were intact.

On VA examination in September 2006, it was noted that the Veteran had been suffering from nerve symptoms since 2003.  Due to the nerve disease, she experienced weakness of the affected parts.  She complained of constant localized pain in her arms with aching and cramping rated five out of ten on the pain sale.  However, the Veteran was able to function with medication and was not currently receiving any treatment for her disability.  There was no functional impairment resulting from her condition.  It was noted that the Veteran is right-hand dominant.

A peripheral nerve examination was within normal limits.  On neurological examination of the upper extremities, motor and sensory function was also within normal limits.  On reflex examination, biceps and triceps jerk was jerk 2+.  The Veteran was diagnosed with peripheral neuropathy of the bilateral upper extremities in remission with subjective complaints of numbness and tingling.

VA medical records dated in March 2007 indicate complaints of a worsening pinprick sensation in the hands.  In April 2007, the Veteran was diagnosed with ulnar neuropathy of the right elbow.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for peripheral neuropathy of the right or left upper extremity during the period on appeal.  On VA neurological examination in January 2005, the peripheral nerves were normal.  Upper extremity motor and sensory function was also normal and on reflex examination, biceps and triceps jerk was 2+.  The Veteran was diagnosed with early neuropathy on account of her symptoms without evidence on clinical examination.  Private treatment records dated in May 2006 indicate that on examination, peripheral pulses were intact.  On VA neurological examination in September 2006, motor and sensory function of the upper extremities was within normal limits and biceps and triceps jerk was 2+.  The Veteran was diagnosed with peripheral neuropathy of the upper extremities in remission.  Accordingly, the Board finds that the Veteran's peripheral neuropathy of the upper extremities is compatible with an incomplete paralysis of the musculospiral nerve that is no more than mild in degree.  Accordingly, the Board finds that the Veteran is entitled to no more than 20 percent ratings each for neurological manifestations of right and left upper extremity peripheral neuropathy under DC 8514.  The Board finds no evidence of organic changes, such as muscle atrophy or trophic changes that would warrant a higher rating.  Therefore, the Board finds that the medical evidence does not support a rating greater than 20 percent each for the Veteran's service-connected peripheral neuropathy of the right and left upper extremity at any time prior to May 1, 2007, as her overall symptomatology more nearly approximates the criteria for a rating of 20 percent for each upper extremity.

The Board also finds that the Veteran's service-connected peripheral neuropathy of the upper extremities does not present such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected peripheral neuropathy of the upper extremities do not result in a marked functional impairment or impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of her peripheral neuropathy of the upper extremities during the period on appeal.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what she experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of an increased rating for peripheral neuropathy of the upper extremities.

In sum, the Board finds that the weight of the credible evidence shows that the Veteran's peripheral neuropathy of the right and left upper extremity each warrant no more than a 20 percent rating at any time during the period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of the evidence is against the claims for increased ratings, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Reduction as of May 1, 2007

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).  In the advance written notice, the beneficiary will be informed of her right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2010).  Where there is no reduction in the amount of compensation payable to a beneficiary, the provisions of 38 C.F.R. § 3.105(e) do not apply.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).

In a December 2006 letter, the Veteran was notified of a proposal to reduce the rating assigned for peripheral neuropathy of the upper extremities.  She was notified that she had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if she did not respond within those 60 days, her disability ratings would be reduced.  However, the Veteran did not respond to the December 2006 letter or request a pre-determination hearing.  A February 2007 rating decision reduced the disability rating for peripheral neuropathy of the upper extremities, effective May 1, 2007.

Evaluating the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability ratings by notifying her of her rights and giving her an opportunity for a hearing and time to respond. 

In certain rating reduction cases, VA benefits recipients are afforded greater protections.  38 C.F.R. § 3.344(a)-(b) (2010).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those provisions are only applicable for ratings which have continued for periods of five years or more at the same level, and do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2010).

Under those criteria regarding reductions, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, however, the 20 percent disability ratings each for peripheral neuropathy of the Veteran's left and right upper extremity were in effect for less than five years, from September 1, 2004, to May 1, 2007.  Therefore, the provisions of 38 C.F.R. § 3.44(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) (2010).

An examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2010).  Therefore, the question is whether an examination had shown an improvement warranting reduction in the rating.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Board will now consider the propriety of the rating reduction.

In her July 2007 substantive appeal, the Veteran complained of numbness in her arms and hands and stated that she dropped things.

VA medical records dated in March 2007 indicate complaints of a pinprick sensation in the hands.  However, a January 2009 neurological assessment indicates that motor function examination was 5+ in the upper extremities.  In March and July 2009, muscle strength was 5/5 in all extremities bilaterally and symmetrically.  In March 2010, pulses were 2+ bilaterally.

The Board finds that the reduction from 20 percent to 0 percent each for peripheral neuropathy of the Veteran's right and left upper extremity, effective May 1, 2007, was proper.  Based on the evidence before the RO at the time the reduction was effectuated, the Veteran's peripheral neuropathy of the upper extremities showed improvement.  38 C.F.R. §§ 3.105(e) (2010).  As previously stated, under DC 8514 complete paralysis of the musculospiral nerve, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, is indicated when there is drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  Disability ratings of 20 percent, 30 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, for the major arm, and as 20, 20, and 40, for the minor arm.  38 C.F.R. § 4.124a, DC 8514.  The evidence shows that on VA examination in September 2006, motor and sensory function of the upper extremities was within normal limits and biceps and triceps jerk was 2+.  At that time, the Veteran's peripheral neuropathy of the upper extremities was in remission.  In order to meet a higher rating of 20 percent, the Veteran's peripheral neuropathy of the upper extremities had to demonstrate mild incomplete paralysis of the musculospiral nerve.  However, the evidence only demonstrates that the Veteran's peripheral neuropathy of the upper extremities was in remission at the time of the February 2007 reduction.  Therefore, the Board finds that reduction of the ratings for peripheral neuropathy of the upper extremities to 0 percent was proper.  Accordingly, restoration of the 20 percent rating is not warranted as the evidence did not demonstrate entitlement to the higher rating at the time of reduction.  Furthermore, subsequent evidence shows that the disability demonstrated actual improvement.

In sum, the Board finds that the weight of the credible evidence shows that the reduction of each rating for the Veteran's peripheral neuropathy of the right and left upper extremity from 20 percent to 0 percent, effective May 1, 2007, was proper.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

A rating in excess of 20 percent for peripheral neuropathy of the right upper extremity, prior to May 1, 2007, is denied.

A rating in excess of 20 percent each, for peripheral neuropathy of the left upper extremity, prior to May 1, 2007, is denied. 

The rating reduction from 20 percent to 0 percent each for peripheral neuropathy of the right and left upper extremity, effective May 1, 2007, was proper.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim for compensable ratings each for peripheral neuropathy of the right and left upper extremity and for service connection for fibromyalgia.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

With respect to the Veteran's claim for an increased rating for peripheral neuropathy of the right and left upper extremity since May 1, 2007, the Veteran was last afforded a VA examination in September 2006.  In March 2009, she complained that her symptoms have worsened.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5  Vet. App. 281 (1993).  The most recent VA examination is stale.  Accordingly, the Board finds that a more recent examination to ascertain the current nature and severity of the Veteran's peripheral neuropathy of the upper extremities is needed in order to fairly adjudicate this claim.

Next, the Veteran contends that she has fibromyalgia that is related to her service or to her service-connected disabilities.

The Veteran's service treatment records show some complaints that could be early manifestations of fibromyalgia.  A July 2000 record notes complaints of lower abdominal pain with an assessment of lower abdominal pain, unknown cause.  A July 2001 record notes that the Veteran had chronic epigastric pain.  A May 2003 emergency treatment record shows that the Veteran presented with complaints of headaches as well as dizziness and fatigue.  The diagnosis was headache, resolved.  A physical therapy questionnaire, dated in March 2004, indicates current complaints at that time of fever/chills/sweats, numbness or tingling, shortness of breath, and headaches.  A May 2004 emergency treatment record notes a past medical history some palpitations.

Post-service treatment records include a private treatment report from L.A.J., M.D., dated in May 2006, which indicates a diagnosis of fibromyalgia.  VA treatment records dated in September 2006 indicate that the Veteran was first diagnosed with fibromyalgia in March 2006, less than 2 years after being discharged from service.  An April 2007 report indicates that the Veteran's pain, neuropathy diagnosis, and shoulder problems documented in service may have been due to fibromyalgia.

In September 2009, the Board remanded the Veteran's claim for an opinion as to whether it is at least as likely as not that the Veteran's fibromyalgia is related to her service or is proximately due to or aggravated by any service-connected disability.  Pursuant to that remand, the Veteran underwent a VA fibromyalgia examination in November 2009 at which time she was diagnosed with diffuse nonspecific musculoskeletal complaints.  The examiner opined that based on a physical examination including evaluation of tender points, the Veteran does not have fibromyalgia and therefore does not have fibromyalgia related to her service or to any service-connected disability.  The examiner stated that fibromyalgia is not a rheumatologic disorder.  However, the examiner noted that the Veteran's private physician indicated that she had complaints of coldness in her fingers which is not a true description of Raynaud's and explained that while the physician diagnosed diffuse musculoskeletal symptoms consistent with fibromyalgia, the physician did not make a diagnosis of fibromyalgia.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of fibromyalgia during and after her service, she is not competent to diagnose or to relate any current fibromyalgia to her active service or to any service-connected disability.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide her claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand should specifically reconcile the opinion with the August 2007 VA opinion, November 2009 VA examination and opinion, and any other opinions of record.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in May 2011.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, in December 2009 and January 2010, the RO requested treatment records from Dr. J. Dean but received no response to their requests.  Accordingly, on remand the RO should make another attempt to obtain the Veteran's private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated since May 2011.

2.  After obtaining the necessary authorization, obtain the Veteran's private treatment records from Doctor J. Dean and any additional private treatment records identified by the Veteran.  All attempts to secure the records must be documented in the claims folder.

3.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected peripheral neuropathy of the upper extremities.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.

Describe all neurological symptomatology due to the Veteran's peripheral neuropathy of the upper extremities.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis: complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further broken down into three categories: mild, moderate, and severe.  With those categories in mind, classify the Veteran's right and left arm disability, distinguishing among the categories and using the results of all pertinent testing of record.  If using results obtained from an EMG or nerve conduction velocity tests, or other such tests, explain, in terms meaningful to a layperson, the base line results versus those obtained for the Veteran.  Explain the meaning of any abnormal results that are obtained.  In addition, explain how any abnormal test result classifies the Veteran as having mild, moderate, or severe incomplete paralysis or complete paralysis with respect to her right and left arm disability.

4.  Schedule the Veteran for a VA examination with an examiner who has not previously examined her to determine the nature and etiology of any fibromyalgia.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the August 2007 VA opinion and November 2009 VA examination and opinion.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information: 

   (a)  Diagnose any current fibromyalgia.

(b)  Is it at least as likely as not (50 percent or more probability) that any fibromyalgia was incurred in or aggravated by the Veteran's service, including treatment for and complaints of lower abdominal pain in July 2000; chronic epigastric pain in July 2001; complaints of headaches, dizziness, and fatigue in May 2003; and fever/chills/sweats, numbness or tingling, shortness of breath, and headaches in March 2004?  The examiner must consider the Veteran's June 2011testimony regarding the incurrence of fibromyalgia, in addition to her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 percent or more probability) that any fibromyalgia is proximately due to or the result of any of the Veteran's service-connected disabilities (bilateral shoulder, arm, leg, and feet disabilities; renal ptosis, status post surgical suspension, with scar; endometrioma/endometriosis; and asthma)?

(d)  Is it at least as likely as not (50 percent or more probability) that any fibromyalgia has been aggravated (increased in severity beyond the natural course of the condition) by any of the Veteran's service-connected disabilities (bilateral shoulder, arm, leg, and feet disabilities; renal ptosis, status post surgical suspension, with scar; endometrioma/endometriosis; and asthma)?

5.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


